DETAILED ACTION
This action is in response to the amendment filed on 1/26/2022. 
Claims 1-11 are pending.

Claim Rejections - 35 USC §101

The terminal disclaimer filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to decoding encoded video data in which the resolution of the motion vector is determined to be adaptive when an image portion is decoded according to a motion vector prediction mode and not when the image portion is decoded according to skip mode and a motion vector difference of the motion vector for the image portion has a resolution dependent on a flag for the image portion.

Prior art was found for the claims as follows:

- Kim et al. (US 20120224635 A1)


- Lee (US 20070223588 A1)
Lee discloses predictive coding/decoding of motion vectors having full pixel resolution and sub pixel resolution in which the number of the motion vector predictor candidates are dependent upon the required resolution of the motion vector.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 7, 9 and 10 decoding encoded video data in which the resolution of the motion vector is determined to be adaptive when an image portion is decoded according to a motion vector prediction mode and not when the image portion is decoded according to skip mode and a motion vector difference of the motion vector for the image portion has a resolution dependent on a flag for the image portion.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner, Art Unit 2481